IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


L.D.H.,                                     : No. 13 WM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA;               :
PENNSYLVANIA STATE POLICE,                  :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of April, 2019, the Application for Extraordinary Relief

Seeking Assumption of Jurisdiction is DENIED.